                                          Case 3:14-cv-00608-JCS Document 862 Filed 01/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         AARON SENNE, et al.,
                                   7                                                       Case No. 14-cv-00608-JCS
                                                        Plaintiffs,
                                   8
                                                 v.                                        ORDER GRANTING MOTION TO
                                   9                                                       INTERVENE AND MOTION TO
                                         KANSAS CITY ROYALS BASEBALL                       WITHDRAW AND VACATING
                                  10     CORP., et al.,                                    JANUARY 15, 2021 HEARING
                                  11                    Defendants.                        Re: Dkt. Nos. 847, 848

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs bring a Motion to Intervene, requesting that Cody Sedlock, Edwin Mateo, and

                                  14   Luis Yanel Diaz be permitted to intervene in this action as named Plaintiffs. They also bring a

                                  15   Motion to Withdraw Certain Previous Intervenors and to Dismiss their Claims without Prejudice

                                  16   (“Motion to Withdraw”). In the Motion to Withdraw, Corey Jones, Brian Hunter, and Shane Opitz

                                  17   ask to withdraw from the case and to have their claims dismissed without prejudice. These

                                  18   companion motions have been brought to cure a potential defect as to standing in connection with

                                  19   Plaintiffs’ proposed Rule 23(b)(2) class. In particular, Jones, Hunter and Opitz are no longer

                                  20   minor league players and therefore may not have standing to assert claims for prospective relief as

                                  21   part of the Rule 23(b)(2) class. Sedlock, Mateo and Diaz, on the other hand, are current minor

                                  22   league players who are likely to have standing to seek such relief. Defendants do not oppose

                                  23   either motion, though they seek to condition their non-opposition to the Motion to Intervene on

                                  24   being permitted to conduct certain discovery as to the intervenors. Dkt. No. 855.

                                  25          The Court GRANTS the Motion to Withdraw based on the stipulation of the parties and

                                  26   dismisses the claims of Corey Jones, Brian Hunter, and Shane Opitz without prejudice. The Court

                                  27   also GRANTS the Motion to Intervene on the basis that the requirements of permissive

                                  28   intervention under Rule 24(b) of the Federal Rules of Civil Procedure have been satisfied. The
                                          Case 3:14-cv-00608-JCS Document 862 Filed 01/06/21 Page 2 of 2




                                   1   Court declines to reach whether the proposed intervenors also have a right to intervene under Rule

                                   2   24(a). The Court also declines to address herein the discovery that will be permitted as to the

                                   3   intervenors. If, as Defendants represent in their statement of non-opposition to the Motion to

                                   4   Intervene, the parties have agreed to certain discovery with respect to the intervenors, the parties

                                   5   may file a signed stipulation to that effect. Otherwise, the Court will address any disputes as to

                                   6   the scope and timing of such discovery in the context of case management or on a properly noticed

                                   7   motion. The Motion hearing set for January 15, 2021 is vacated pursuant to Civil Local Rule 7-

                                   8   1(b).

                                   9           IT IS SO ORDERED.

                                  10

                                  11   Dated: January 6, 2021

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        JOSEPH C. SPERO
                                  13                                                    Chief Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
